Citation Nr: 1440937	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, which, in relevant part, denied entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

Service connection is currently in effect for early diabetes mellitus type II (DM-II), rated as 20 percent disabling; diabetic nephropathy associated with DM-II, rated as 30 percent disabling; supraventricular and ventricular ectopy associated with DM-II, rated as 30 percent disabling; mild sensory peripheral neuropathy, right lower extremity, associated with DM-II, rated as 20 percent disabling; mild sensory peripheral neuropathy, left lower extremity, associated with DM-II, rated as 20 percent disabling; appendectomy scar, rated as 0 percent disabling; and erectile dysfunction associated with DM-II, rated as 0 percent disabling.  The Veteran's combined disability rating is 80 percent, and the Veteran's DM-II, diabetic nephropathy, supraventricular and ventricular ectopy, peripheral neuropathy of both lower extremities, and erectile dysfunction result from a common etiology.

Therefore, the Veteran meets the schedular requirement for a TDIU.  The question is whether his service-connected disabilities are sufficient to render him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

A July 1999 Social Security Administration (SSA) decision notes that the Veteran has not worked since November 1997.  The SSA decision concluded that the Veteran is disabled because of several impairments considered to be severe, including DM-II and several nonservice-connected disabilities.

The Veteran was provided VA medical examinations in September 2008 in connection with claims for increased ratings of his service-connected disabilities.  The examiners noted the cause of the Veteran's retirement as a back or neck condition.  The examiners answered the question of effect on occupation with "not employed."  One examiner noted the diabetic neuropathy had a moderate effect on chores, shopping, exercise and traveling, and a mild effect on recreation.

The Veteran, through his representative, argues that his service-connected disabilities are severe enough to prevent him from sustaining any type of gainful employment, and that the September 2008 VA examinations should not be considered current.

The Board finds that the VA examination reports of record are not adequate for adjudication purposes because (1) the service-connected disabilities have not been examined since 2008, and (2) none of the examination reports address the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Thus, a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability is necessary.  Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the claims files or Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA records pertinent to the issue on appeal.

2.  Then, arrange for the Veteran to be scheduled for an appropriate VA examination.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent or better probability, that the Veteran's service-connected DM-II; diabetic nephropathy associated with DM-II; supraventricular and ventricular ectopy associated with DM-II; mild sensory peripheral neuropathy, right lower extremity, associated with DM-II; mild sensory peripheral neuropathy, left lower extremity, associated with DM-II; appendectomy scar; and erectile dysfunction associated with DM-II, combine to preclude him from securing or following substantially gainful employment, without consideration of his age or any nonservice-connected medical problems, taking into account his education and occupational background. 

The examiner must provide the rationale for each opinion expressed.

3.  After undertaking any other development deemed appropriate, re-adjudicate the claim.  If the benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



